UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the distribution period from December 1, 2010 to June 1, 2011 Commission File Number of issuing entity: 001-401284 PPLUS TRUST SERIES EQ-1 (Exact name of registrant as specified in its charter) Commission File Number of depositor: 001-13971 MERRILL LYNCH DEPOSITOR, INC. (Exact name of depositor as specified in its charter) (Exact name of sponsor as specified in its charter) NEW YORK 13-3091329 (State or other jurisdiction or incorporation or (I.R.S. Employer organization of the issuing entity) Identification No.) WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10080 (Address of principal executive offices of the issuing entity) (Zip Code) (212) 449-1000 (Telephone number, including area code) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) PPLUS Class A Trust Certificates Series EQ-1 [X] [ ] [ ] NEW YORK STOCK EXCHANGE PPLUS Class B Trust Certificates Series EQ-1 [ ] [ ] [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] PART I  DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On June 1, 2011, a distribution was made to holders of PPLUS Trust Certificates Series EQ-1. The distribution report is attached as Exhibit 99.1 to this Form 10-D. For information with respect to the underlying securities held by PPLUS Trust Series EQ-1, please refer to Embarq Corporations (Commission file number 001-350031) periodic reports, including annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and other information on file with the Securities and Exchange Commission (the SEC). You can read and copy these reports and other information at the public reference facilities maintained by the SEC at Room 1580, treet, NE, Washington, D.C. 20549.
